PER CURIAM: *
IT IS ORDERED that appellee’s unopposed motion to vacate sentencing is granted.
IT IS FURTHER ORDERED that appellee’s unopposed motion to remand to district court for re-sentencing in light of the Supreme Court’s opinion in Booker and this Court’s opinion in Mares is granted.
IT IS FURTHER ORDERED that appellee’s unopposed motion to extend time *675to file appellee’s brief 14 days from the Court’s denial of appellee’s motion to vacate and remand is denied as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.